Citation Nr: 9901492	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  98-15 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether income from tribal per capita payments is considered 
for purposes of the Department of Veterans Affairs (VA) 
pension income computation.


WITNESSES AT HEARING ON APPEAL

Appellant, A.P., and D.N.


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel



INTRODUCTION

The appellant had unconfirmed service from January 1948 to 
February 1952.  This appeal comes before the Board of 
Veterans Appeals (Board) from a February 1998 decision by 
the Regional Office (RO) in Salt Lake City, Utah, which 
determined that certain distributions of tribal funds were 
countable income in determining eligibility to VA pension 
benefits, and terminated the appellants VA pension benefits 
due to excess income.


FINDING OF FACT

The appellant has received $7,800.00 in annual income from 
per capita shares received from tribal trust funds of the Ute 
Indian Tribe; VA has counted $5,800.00 of that income as 
countable income for pension eligibility determination 
purposes. 


CONCLUSION OF LAW

The appellants tribal per capita payments in excess of 
$2,000.00 can be considered as income for purposes of VA 
pension benefits determination.  38 U.S.C.A. §§ 1503, 1521 
(West 1991); 38 C.F.R. §§ 3.3, 3.271, 3.272 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that a determination as to whether 
the appellant has submitted a well-grounded claim need not be 
addressed.  The concept of well-grounded applies to the 
character of the evidence presented by a claimant.  For 
purposes of this decision, there is no dispute as to the 
evidence, but only to the law and its meaning.  Thus, the 
concept of well-grounded is not found to be applicable.  
Sabonis v. Brown, 6 Vet.App. 426 (1994).

The evidence of record indicates that the appellant was 
awarded nonservice-connected pension benefits by means of a 
January 1996 rating action; he was awarded monetary benefits 
effective from October 1995.  As a condition of receiving 
monetary benefits, an Improved Pension Eligibility 
Verification Report (EVR), dated in December 1997, was 
submitted by the appellant.  The EVR indicates that his 
sources of income included, among others, $650.00 in monthly 
income from senior citizen tribal income, $239.00 in 
monthly Social Security income, and $718.00 in annual 
employment income.  Subsequently, in a decision dated in 
February 1998, the RO terminated his pension benefits due to 
excess income.  The RO determined that in addition to his 
Social Security and employment income, that $5800.00 ($650 x 
12 = 7800 - $2,000 = $5,800) of the tribal income was 
countable income for VA pension income computation.  

The appellant subsequently filed a notice of disagreement, 
alleging that the $5,800 listed as tribal income is exempt 
income.  Also, during a hearing before the undersigned, held 
in October 1988, he testified, in essence, that the tribal 
attorney had advised that under 25 U.S.C. § 1407, $2,000 of 
the tribal income should have been excluded from his income.  

The Board notes that a letter from the Ute Indian Tribe, 
Uintah and Ouray Indian Reservation, Office of Legal Counsel, 
dated in June 1997, indicates that the monthly distributions 
to the appellant represented per capita payments to the 
membership from trust funds of the tribe.  It is argued that 
under 25 U.S.C. § 1407, the appellants entire annual 
distribution from the tribe, or at least $2000.00 of that 
annual income, must be excluded as income when determining 
entitlement to pension benefits.  A report of contact with 
the Office of Legal Counsel of the Ute Indian Tribe, dated in 
August 1998, indicates that the appellant was receiving 
$650.00 per month under Public Law 98-64, the Per Capita 
Distributions Act. 

Improved pension is a benefit payable by VA to veterans of a 
period of war because of nonservice-connected disability or 
age.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.  Basic entitlement 
exists if, among other factors, the veterans income is not 
in excess of the applicable maximum pension rate.  Id.  The 
rate payable is reduced by the amount of the veterans annual 
income.  Id.  Payments of any kind, from any source, shall be 
counted as income during the 12-month annualization period in 
which received unless specifically excluded.  38 U.S.C.A. 
§ 1503; 38 C.F.R. § 3.271.  Income of up to $2,000.00 per 
calendar year to an individual Indian from trust lands or 
restricted lands as defined in 25 C.F.R. § 151.2 is 
specifically excluded from income in determining entitlement 
to VA pension benefits.  38 C.F.R. § 3.272(r).  The VA 
General Counsel has held, in a precedent opinion, that under 
Public Law 98-64, per capita distributions of funds held in 
trust by the Secretary of the Interior for an Indian tribe 
are excludable from income, up to $2,000.00.  VAOGCPREC 71-
90.

Having considered the evidence and the applicable laws, the 
Board finds that all amounts of the appellants per capita 
income from the Ute Tribe in excess of $2000.00 per calendar 
year is countable as income for purposes of VA pension income 
computation.  The Board notes that the appellant has reported 
per capita tribal income of $7,800.00 ($650 x 12).  Thus, 
under the laws, only $5,800.00 may be considered as countable 
income.  As the RO has already excluded 2,000.00 of the 
tribal income, and counted only $5,800.00 of the tribal 
income for pension eligibility determination, the appeal must 
be denied.  The law is dispositive in this case.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appellants income from tribal per capita payments in 
excess of $2,000.00 is countable for VA pension income 
computation; the appeal is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


	(CONTINUED ON NEXT PAGE)

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
